PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HINNER et al.
Application No. 15/575,309
Filed: 17 Nov 2017
Patent No. 10,913,778
Issued: 9 Feb 2021
:	REDETERMINATION OF 
:	PATENT TERM ADJUSTMENT
:	AND
:	NOTICE OF INTENT TO ISSUE
:	CERTIFICATE OF CORRECTION
Docket No. 2013101-0051


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed April 9, 2021, requesting that the patent term adjustment determination for the above-identified patent be corrected from 455 days to 423 days. 

On February 9, 2021, the above-identified application issued into U.S. Patent No. 10,913,778.  The patent issued with a PTA of 455 days. The PTA of 455 days was based on 417 days of “A” delay plus 81 days of “B” delay, reduced by 43 days of Applicant delay.  The present request for redetermination of the patent term adjustment was timely filed within two months of the issue date.

The present petition

Patentee avers that he was improperly assessed 43 days of Applicant delay under                       37 CFR 1.704(c)(10) for filing an Information Disclosure Statement (IDS) on December 29, 2020, subsequent to a Notice of Allowance mailed October 15, 2020.  According to Patentee, he should have been assessed 75 days of Applicant delay for this filing.  

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. § 154(b)(1)(A) and 37 CFR 1.702(a) and the amount of “B” delay under 35 U.S.C. § 154(b)(1)(B).  At issue is the number of days of Applicant delay.

Patentee disputes the assessment of 43 days under 37 CFR 1.704(c)(10) for the IDS filed December 29, 2020, subsequent to the Notice of Allowance mailed October 15, 2020, citing to the Final Rule published June 16, 2020.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  Patentee requests reconsideration of the PTA consistent with the amendment to 37 CFR 1.704(c)(10).  In view thereof, for the IDS filed December 29, 2020, 

the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 75 days, beginning on October 16, 2020 (the day after the date the Notice of Allowance was mailed to December 29, 2020), not 43 days.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
417 + 81 + 0 – 0 – 75 = 423

Conclusion

Patentee is entitled to PTA of one hundred twelve (112) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 417 + 81 + 0 – 0 – 75 = 423 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by four hundred twenty-three (423) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction











UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  10,913,778
		DATED            :  February 9, 2021
		INVENTOR(S) :  Hinner et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 455 days.

      Delete the phrase “by 455 days” and insert – by 423 days--